EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct there being two claim 4s: 
5. The passive FPI pressure sensor of claim 1, further comprising a laser that is coupled to the optical fiber and that is configured to emit the light signal having a wavelength in a range of 1500 to 1600 nm.

6. The passive FPI pressure sensor of claim 1, wherein the three-dimensional microscopic optical enclosure has structural integrity for operating in a pressure range of 0 to 50 psig.
















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a passive microscopic Fabry-Perot Interferometer pressure sensor comprising:
an optical fiber; and
a three-dimensional microscopic optical enclosure comprising:
tubular side walls having lateral pleated corrugations and attached to a cleaved tip of the optical fiber to receive a light signal;
an optically reflecting end wall distally engaged to the tubular side walls to enclose a trapped quantity of gas that longitudinally positions the optically reflecting end wall in relation to ambient air pressure, changing a distance traveled by a light signal reflected back through the optical fiber,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach sensors on the tips of optical fibers, but none teach the interferometer with the pleated corrugations and reflecting end wall claimed:
US 5280173		US 2005/0062979	US 7559701		US 8253945
US 8559770		US 8764678		US 9528893		US 10561368

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883